--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TYSON FOODS, INC.
RESTRICTED STOCK AGREEMENT






THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
______________ (the “Grant Date”), by and between TYSON FOODS, INC., a Delaware
corporation (the “Company”), and ________________ (the “Employee”) Personnel
Number _________________.


Subject to the Additional Terms and Conditions attached hereto and incorporated
herein by reference as part of this Agreement, the Company hereby awards as of
the Grant Date to the Employee the restricted shares (“Restricted Shares”)
described below (the “Restricted Stock Grant”) pursuant to the Tyson Foods, Inc.
2000 Stock Incentive Plan (the “Stock Plan”) in consideration of the Employee’s
services to be rendered on behalf of the Company as contemplated by the terms of
Employee’s most current Employment Agreement with the Company (the “Employment
Agreement”).




 
A.
Grant Date:  ______________, 200_



 
B.
Restricted Shares: _________ shares of the Company’s Class A common stock, par
value $.10 per share (“Common Stock”).



 
C.
Vesting Schedule:  The Restricted Shares shall vest according to the Vesting
Schedule attached hereto as Schedule 1.  The Restricted Shares which have become
vested pursuant to the Vesting Schedule are herein referred to as the “Vested
Restricted Shares.”





IN WITNESS WHEREOF, the Company has executed this Agreement as of the Grant Date
set forth above.


 

 
TYSON FOODS, INC.:
       
By:
 
 
Title:
 


                                             

 

 
 

--------------------------------------------------------------------------------

 



ADDITIONAL TERMS AND CONDITIONS OF
TYSON FOODS, INC.
RESTRICTED STOCK AGREEMENT


1.           Restricted Shares Held in Stock Plan Name.  The Restricted Shares
shall be issued in the name of the Stock Plan and held for the account and
benefit of the Employee.  The Committee (as defined in the Stock Plan) shall
cause periodic statements of account to be delivered to the Employee, at such
time or times as the Committee may determine in its sole discretion, showing the
number of Restricted Shares held by the Stock Plan on behalf of the
Employee.  Subject to other Additional Terms and Conditions, and the terms of
the Employment Agreement, the Committee shall cause one or more certificates to
be delivered to the Employee as soon as administratively practicable following
the date that all or any portion of the Restricted Shares become Vested
Restricted Shares.


2.           Condition to Delivery of Vested Restricted Shares.


(a)
If Employee makes a timely election pursuant to Section 83(b) of the Internal
Revenue Code, as a condition to receiving the Vested Restricted Shares Employee
must deliver to the Company, within thirty (30) days of making the election
pursuant to said Section 83(b) as to all or any portion of the Restricted
Shares, either cash or a certified check payable to the Company in the amount of
all of the tax withholding obligations (whether federal, state or local),
imposed on the Company by reason of the making of an election pursuant to said
Section 83(b),



(b)
If the Employee does not make a timely election pursuant to Section 83(b) of the
Internal Revenue Code as to all of the Restricted Shares, the Employee may
notify the Company in writing, which notice must be received by the Company at
least thirty (30) days prior to the date Restricted Shares become Vested
Restricted Shares (or such later date as the Committee may permit), that the
Employee wishes to pay in cash all of the tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of some
or all of the Restricted Shares.  As a condition to receiving the Vested
Restricted Shares, Employee must deliver to the Company no later than three (3)
business days of the vesting either cash or a certified check payable to the
Company in the amount of all of the tax withholding obligations (whether
federal, state or local) imposed on the Company by reason of the vesting of the
Vested Restricted Shares to which the election applies.



(c)
If the Employee does not make a timely election pursuant to Section 83(b) of the
Internal Revenue Code as provided in Section 2(a), or deliver a timely election
to make a  supplemental payment with cash or by certified check for tax
withholding obligations as provided in Section 2(b) as to all or a portion of
the Vested Restricted Shares, Employee will be deemed to have elected to have
the actual number of Vested Restricted Shares reduced by the smallest number of
whole shares of Common Stock which, when multiplied by the fair market value of
the Common Stock, as determined by the Committee, on the date of the vesting
event is sufficient to satisfy the amount of the tax withholding obligations
imposed on the Company by reason of the vesting of the such Vested Restricted
Shares (the “Withholding Election”).  Employee understands and agrees that
Employee’s acceptance of this Restricted Stock Grant will be deemed to be
Employee’s election to make a Withholding Election pursuant to this Section 2
and such other consistent terms and conditions prescribed by the Committee.



(d)
The Committee reserves the right to give no effect to a Withholding Election in
which case the Employee will remain obligated as a condition to receiving the
Vested Restricted Shares to satisfy applicable tax withholding obligations with
cash or by a certified check in the manner provided by the Committee.  If the
Committee elects not to give effect to the Withholding Election, it shall
provide the Employee with written notice reasonably in advance of the applicable
vesting event.



3.           Rights as Stockholder.  Employee, or his permitted transferee under
Section 4(d) below, shall have no rights as a stockholder with respect to the
Restricted Shares until a stock certificate for the shares is issued in the name
of the Stock Plan on the Employee’s behalf.  Once any such stock certificate is
issued and during the period that the Stock Plan holds the Restricted Shares,
Employee shall be entitled to all rights associated with the ownership of shares
of Common Stock not so held, except as follows: (a) if additional shares of
Common Stock become issuable to Employee with respect to Restricted Shares due
to an event described in Section 6 below, any stock certificate representing
such shares shall be issued in the name of the Stock Plan and delivered to the
Committee or its representative and those shares of Common Stock shall be
treated as additional Restricted Shares and shall be subject to forfeiture to
the same extent as the shares of Restricted Shares to which they relate; (b) if
cash dividends are paid on any shares of Common Stock subject to the terms of
this Agreement, those dividends shall be reinvested in shares of Common Stock
and any stock certificate representing such shares shall be issued in the name
of the Stock Plan and delivered to the Committee or its representative and those
shares of Common Stock shall be treated as additional Restricted Shares and
shall be subject to forfeiture to the same extent as any other Restricted
Shares; and (c) Employee shall have no rights inconsistent with the terms of
this Agreement, such as the restrictions on transfer described in Section 4
below.  Employee shall be entitled to vote all Restricted Shares following
issuance of the stock certificate representing those shares.


4.           Vesting, Forfeiture and Restrictions on Transfer of Restricted
Shares.


(a)           Generally.  Those Restricted Shares which have become Vested
Restricted Shares pursuant to the Vesting Schedule shall be considered as fully
earned by the Employee, subject to the further provisions of this Section 4 and
any provisions of the Employment Agreement, as applicable, and the Company shall
deliver certificates to the Employee as soon as administratively practicable
following the Vesting Date or other vesting event and the payment of any
required taxes pursuant to the terms of Section 2.  Any Restricted Shares which
do not become Vested Restricted Shares in accordance with the Vesting Schedule
or the provisions of this Section 4 as of the Employee’s Termination of
Employment (as defined in the Stock Plan) with the Company and/or its affiliates
will be forfeited back to the Company.


 
(b)
Forfeitures upon Termination of Employment.



 
(i)
Termination by Employee.  Except as provided in Sections 4(b)(iii) and (iv),
upon a Termination of Employment prior to the Vesting Date effected by the
Employee for any reason all Restricted Shares shall be forfeited as of the
effective date of such Termination of Employment.



 
(ii)
Termination by Company Other Than for Cause.  Upon a Termination of Employment
prior to the Vesting Date effected by the Company for any reason other than
Cause (as described in Section 4(b)(v)), upon the Employee’s execution of a
Separation Agreement and General Release in favor of the Company after the date
of termination the Employee shall become vested in the following number of
Restricted Shares:

(A)  
If less than one-third (1/3) of the period between the Grant Date and the
Vesting Date shown on Schedule 1 has elapsed all the Restricted Shares will be
forfeited;

(B)  
If at least one-third (1/3) but less than two-thirds (2/3s) of the period
between the Grant Date and the Vesting Date shown on Schedule 1 has elapsed the
number of Restricted Shares that become Vested Restricted Shares pursuant to
this Section 4(b)(ii)(B) shall be the number that bears the same relation to all
Restricted Shares as (1) the number of full calendar months elapsed from the
Grant Date to the last date of Employee’s employment bears to (2) the number of
full calendar months between the Grant Date and the Vesting Date, and the
remaining Restricted Shares shall be forfeited; and

(C)  
If at least two-thirds (2/3s) of the period between the Grant Date and Vesting
Date has elapsed, all of the Restricted Shares shall fully vest and become
Vested Restricted Shares.

The Vested Restricted Shares shall be delivered within thirty (30) days from the
date of the Employee’s execution of a Separation Agreement and General Release
in favor of the Company.  Notwithstanding the foregoing provisions of this
Section 4(b)(ii), if the Employee refuses to sign, or elects to revoke during
any permitted revocation period, the Separation Agreement and General Release,
then the vesting of any Restricted Shares pursuant to this Section 4(b)(ii)
shall not occur and all Restricted Shares shall be forfeited.


(iii)           Retirement.  Upon the Employee’s voluntary Termination of
Employment prior to the Vesting Date on or after attaining age 62, (A) if the
last date of Employee’s employment is twelve (12) months or less from the Grant
Date, all Restricted Shares shall be forfeited; or (B) if the last date of
Employee’s employment is at least twelve (12) months and one day from the Grant
Date, all of the Restricted Shares shall vest and become Vested Restricted
Shares.  The Restricted Shares that vest in accordance with Clause (B) of this
Section 4(b)(iii) shall become Vested Restricted Shares as of the last date of
Employee’s employment .  Vested Restricted Shares shall be delivered within
thirty (30) days after the vesting event.


(iv)           Death or Disability.  Upon the Employee’s Termination of
Employment prior to the Vesting Date due to death or disability, all of the
Restricted Shares shall vest and become Vested Restricted Shares on the last
date of Employee’s employment.  Vested Restricted Shares shall be delivered
within thirty (30) days after the vesting event.


 
(v)
Termination by Company for Cause.  Upon a Termination of Employment prior to the
Vesting Date effected by the Company for Cause (as defined in Employment
Agreement), all Restricted Shares shall be forfeited as of the effective date of
such termination of employment.



(c)           Certain Breaches of Employment Agreement. Notwithstanding anything
to the contrary herein, if, at any time, the Company determines that the
Employee has breached any of the terms, provisions and restrictions imposed upon
Employee under the Employment Agreement, all of the Restricted Shares, including
any Restricted Shares that have become Vested Restricted Shares, shall be
forfeited.  Such forfeiture shall occur without limiting the Company’s other
rights and remedies available under the Employment Agreement.


(d)
Restrictions on Transfer of Restricted Shares.  Employee shall effect no
disposition of Restricted Shares prior to the date that an unrestricted
certificate for Vested Restricted Shares in his name is delivered to him by the
Committee; provided, however, that this provision shall not preclude a transfer
by will or the laws of descent and distribution in the event of the death of the
Employee.



(e)           Legends.  Employee agrees that the Company may endorse any
certificates for Restricted Shares or Vested Restricted Shares with such legends
to reflect the restrictions provided for herein or otherwise required by
applicable federal or state securities laws.  The Company need not register a
transfer of the Restricted Shares and may also instruct its transfer agent not
to register the transfer of the Restricted Shares unless the conditions
specified in any legends are satisfied.


5.           Removal of Legend and Transfer Restrictions.  Any restrictive
legends and any related stop transfer instructions may be removed at the
direction of the Committee and the Company shall issue necessary replacement
certificates without that portion of the legend to the Employee as of the date
that the Committee determines that such legend(s) and/or instructions are no
longer applicable.


6.           Change in Capitalization.


(a)
The number and kind of Restricted Shares shall be proportionately adjusted to
reflect a merger, consolidation, reorganization, recapitalization,
reincorporation, stock split, stock dividend (in excess of two percent (2%)) or
other change in the capital structure of the Company in accordance with the
terms of the Stock Plan. All adjustments made by the Committee under this
Section shall be final, binding, and conclusive upon all parties.



(b)
The existence of the Stock Plan and the Restricted Stock Grant shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.



7.           Governing Laws.  This Agreement shall be construed, administered
and enforced according to the laws of the State of Delaware.


8.           Successors.  This Agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.


9.           Notice.  Except as otherwise specified herein, all notices and
other communications under this Agreement shall be in writing and shall be
deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the
recipient.  Any party may designate any other address to which notices shall be
sent by giving notice of the address to the other parties in the same manner as
provided herein.


10.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal, or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


11.           Entire Agreement.  Subject to the terms and conditions of the
Stock Plan, and the applicable provisions of the Employment Agreement, this
Agreement expresses the entire understanding and agreement of the parties with
respect to the subject matter.  In the event of any conflict between the
provisions of the Stock Plan and the terms of this Agreement, the provisions of
the Stock Plan will control.  The Restricted Stock Grant has been made pursuant
to the Stock Plan and an administrative record is maintained by the Committee
indicating under which plan the Restricted Stock Grant is authorized.


12.           Violation.  Any disposition of the Restricted Shares or any
portion thereof shall be a violation of the terms of this Agreement and shall be
void and without effect.


13.           Headings.  Paragraph headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.


14.           Specific Performance.  In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are thereby aggrieved shall have the right
to specific performance and injunction in addition to any and all other rights
and remedies at law or in equity, and all such rights and remedies shall be
cumulative.


15.           No Right to Continued Retention.  Neither the establishment of the
Stock Plan nor the award of Restricted Shares hereunder shall be construed as
giving Employee the right to a continued service relationship with the Company
or an affiliate.


16.           Definitions.  Any terms which are capitalized herein but not
defined herein shall have the meaning set forth in the Stock Plan.





 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
TO TYSON FOODS, INC.
RESTRICTED STOCK GRANT


Vesting Schedule


A.
Provided that the Employee continues to be employed by the Company or any
affiliate on the applicable Vesting Date described in this Part A, the
Restricted Shares shall become Vested Restricted Shares as follows:



Percentage of Shares
Which are Vested Restricted
Shares                                                                              Vesting
Date


100%                                               ___________________


Notwithstanding the foregoing, the events described in Sections 4(b)(ii), (iii)
and (iv) of the Additional Terms and Conditions to the Agreement, and the change
of control provisions of the Employment Agreement, provide for accelerated
vesting of all or a portion of the Restricted Shares to the extent and in the
manner described by such provisions.  Except as otherwise provided in Sections
4(b)(ii), (iii) or (iv) of the Additional Terms and Conditions to the Agreement,
and the change of control provisions of the Employment Agreement, all Restricted
Shares shall be forfeited if the Employee experiences a Termination of
Employment prior to the Vesting Date.


B.
The provisions of this Vesting Schedule are subject to, and limited by, all
applicable provisions of the Agreement










